              Case 2:20-cv-01703-TLN-DB Document 8 Filed 11/16/20 Page 1 of 4


 1   Jeb U. Burton SBN 241921
 2
     John S. Knowlton SBN 143517
     John L. Boze SBN 191846
 3   THE BURTON LAW FIRM
     400 Capitol Mall, Ste. 1850
 4   Sacramento, CA 95814
 5
     Telephone:    (916) 822-8700
     Facsimile:    (916) 737-5658
 6
     Attorneys for Defendants,
 7
            Cosumnes Corporation dba Murieta Equestrian Center
 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11

12   CALIFORNIA COASTKEEPER,                              Case No. 2:20-cv-01703-TLN-DB
     ALLIANCE
13
                                                          STIPULATION AND ORDER RE
14                         Plaintiff,                     EXTENSION OF TIME FOR COSUMNES
         v.                                               CORPORATION TO RESPOND TO
15                                                        PLAINTIFF’S FIRST AMENDED
                                                          COMPLAINT, AND EXTENSION OF TIME
16
     COSUMNES CORPORATION dba                             FOR PLAINTIFF TO RESPOND TO
17   MURIETA EQUESTRIAN CENTER,                           INITIAL RESPONSIVE PLEADING BY
                                                          COSUMNES CORPORATION
18                         Defendant.
19

20
     TO THE HONORABLE COURT AND TO ALL PARTIES OF RECORD:
21
              IT   IS   HEREBY     STIPULATED         and    agreed    that   Plaintiff   CALIFORNIA
22
     COASTKEEPER ALLIANCE (“Plaintiff”) and Defendant COSUMNES CORPORATION dba
23
     MURIETA EQUESTRIAN CENTER (“Defendant”), collectively the “Parties” hereby stipulate
24
     to extend the time for Defendant to answer or otherwise respond to Plaintiff’s First Amended
25
     Complaint For Civil Penalties and Injunctive and Declaratory Relief for Violation of Water
26
     Pollution Control Act and Resource Conservation and Recovery Act.
27
     ////
28

                                                      1

      STIPULATION AND ORDER RE EXTENSION OF TIME FOR COSUMNES CORPORATION TO RESPOND TO PLAINTIFF’S FIRST
      AMENDED COMPLAINT, AND EXTENSION OF TIME FOR PLAINTIFF TO RESPOND TO INITIAL RESPONSIVE PLEADING BY
                                            COSUMNES CORPORATION
               Case 2:20-cv-01703-TLN-DB Document 8 Filed 11/16/20 Page 2 of 4


 1             Plaintiff filed its initial Complaint and then on or about October 1, 2020 Plaintiff filed its
 2   First Amended Complaint, herein “FAC” (ECF #4). On or about October 7, 2020 Plaintiff filed
 3   its Proof of Service and return of summons indicating service of the FAC on or about October 7,
 4   2020 (ECF #6). With a service date of October 7, 2020, the initial response would be due October
 5   29, 2020.
 6             Thereafter, Defendant Consumes Corporation had some communication with Plaintiff’s
 7   counsel about the case, including an extension of time to respond, but did not immediately
 8   respond to or answer the FAC. Defendant then retained Burton Law Firm, including Jeb U.
 9   Burton, John S. Knowlton and John L. Boze as defense counsel.
10             On or about November 6, 2020, Mr. Knowlton emailed Plaintiff’s counsel Mr. Flanders
11   about an extension of time for Defendant to answer or respond to the FAC. After minimal
12   discussions on this issue, an agreement was made between counsel to extend the time as set forth
13   herein.
14             WHEREFORE, the Parties through their counsel stipulate and respectfully request that
15   this Court allow Defendant Cosumnes Corporation up to and including November 20, 2020 to
16   answer or otherwise respond to Plaintiff’s FAC. It is also stipulated Plaintiff may have an
17   additional fourteen (14) days following service of Defendant’s initial response to the FAC to
18   respond to that pleading.
19             The Parties hereto also respectfully request that the Status (Pretrial Scheduling)
20   Conference be set with these dates.
21   ////
22

23

24

25

26

27

28

                                                          2

      STIPULATION AND ORDER RE EXTENSION OF TIME FOR COSUMNES CORPORATION TO RESPOND TO PLAINTIFF’S FIRST
      AMENDED COMPLAINT, AND EXTENSION OF TIME FOR PLAINTIFF TO RESPOND TO INITIAL RESPONSIVE PLEADING BY
                                            COSUMNES CORPORATION
             Case 2:20-cv-01703-TLN-DB Document 8 Filed 11/16/20 Page 3 of 4


 1          SO STIPULATED.
 2

 3   Dated: November 13, 2020.                             AQUA TERRA AERIS LAW GROUP
 4

 5                                                         /s/ Jason R. Flanders
 6                                                         ________________________
 7
                                                           Jason R. Flanders, Esq.
                                                           Attorneys for Plaintiff,
 8                                                         California Coastkeeper Alliance
 9

10
     Dated: November 13, 2020.                             THE BURTON LAW FIRM

11

12
                                                           /s/ John S. Knowlton

13
                                                           ________________________
                                                           John S. Knowlton, Esq.
14                                                         Jeb U. Burton, Esq.
                                                           Attorneys for Defendants,
15
                                                           Cosumnes Corporation dba
16                                                         Murieta Equestrian Center

17
     / / / /
18

19

20

21

22

23

24

25

26

27

28

                                                      3

      STIPULATION AND ORDER RE EXTENSION OF TIME FOR COSUMNES CORPORATION TO RESPOND TO PLAINTIFF’S FIRST
      AMENDED COMPLAINT, AND EXTENSION OF TIME FOR PLAINTIFF TO RESPOND TO INITIAL RESPONSIVE PLEADING BY
                                            COSUMNES CORPORATION
             Case 2:20-cv-01703-TLN-DB Document 8 Filed 11/16/20 Page 4 of 4


 1                                                 ORDER
 2

 3          The Court has reviewed the above stipulation by counsel regarding the allowance of
 4   additional time up to and including November 20, 2020 for Defendant Cosumnes Corporation to
 5   answer or otherwise respond to Plaintiff California Coastkeeper Alliance’s First Amended
 6   Complaint, and thereafter for Plaintiff to have an additional fourteen (14) days beyond the
 7   customary time to respond to any initial pleading by Defendant. Good cause appearing therefore,
 8   and pursuant to stipulation of the Parties:
 9          IT IS HEREBY ORDERED that Defendant Cosumnes Corporation shall have up to and
10   including November 20, 2020 to answer or otherwise respond to Plaintiff’s First Amended
11   Complaint; and
12          IT IS FURTHER ORDERED that Plaintiff California Coastkeeper Alliance shall have an
13   additional fourteen (14) days so as to respond to Defendant’s initial response to the First
14   Amended Complaint.
15          IT IS SO ORDERED.
16   Dated: November 13, 2020
17
                                                              Troy L. Nunley
18                                                            United States District Judge
19

20

21

22

23

24

25

26

27

28

                                                      4

      STIPULATION AND ORDER RE EXTENSION OF TIME FOR COSUMNES CORPORATION TO RESPOND TO PLAINTIFF’S FIRST
      AMENDED COMPLAINT, AND EXTENSION OF TIME FOR PLAINTIFF TO RESPOND TO INITIAL RESPONSIVE PLEADING BY
                                            COSUMNES CORPORATION
